 Case 1:18-cv-00668-JTN-ESC ECF No. 34 filed 04/24/19 PageID.123 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MICHIGAN


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                             Case No. 1:18-cv-00668
                   Plaintiff,                Hon. Janet T. Neff


v.

GEORGINA’S LLC,

                   Defendant.
                                         /
Kenneth L. Bird                              Matthew Vermetten (P43425)
Omar Weaver (P58861)                         Pezzetti, Vermetten & Popovits
Miles L. Uhlar (P65008)                      Attorney for Defendant
Attorney for Plaintiff                       600 E. Front Street, Suite 102
477 Michigan Ave., Rm. 865                   Traverse City, MI 49686
Detroit, Michigan 48226                      231-929-3450
(313) 226-4620                               mvermetten@mich-legal.com
miles.uhlar@eeoc.gov
                                         _____________________________/

                     STIPULATED ORDER TO COMPEL

      Upon stipulation of the parties,

      IT IS HEREBY ORDERED that Defendant shall provide full and complete

answers and responses to Plaintiff’s Second Interrogatories and Requests for

Production of Documents by May 13, 2019. The answers to interrogatories shall be

signed by an appropriate corporate representative. The responses to the Requests

for Production of Documents shall include all outstanding documents.
 Case 1:18-cv-00668-JTN-ESC ECF No. 34 filed 04/24/19 PageID.124 Page 2 of 2




      IT IS SO ORDERED.

                                   ________________________________
                                   Hon. Janet T. Neff
                                   U.S. District Court Judge


APPROVED AS TO SUBSTANCE AND FORM:

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Kenneth L. Bird
Omar Weaver (P58861)
Miles Uhlar (P65008)


By: _/s/ Miles Uhlar___________________
Miles Uhlar (P65008)
477 Michigan Ave, Rm 865
Detroit, MI 48226
(313) 226-4620
Attorneys for Plaintiff

April 24, 2019


By: _/s/ Matthew Vermetten____________________
Matthew Vermetten (P43425)
Pezzetti, Vermetten & Popovits
600 E. Front Street, Suite 102
Traverse City, MI 49686
(231) 929-3450
Attorney for Defendant

April 24, 2019




                                      2
